Citation Nr: 0921787	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis, sacralization of L5, and lumbarization of S1 (low 
back disorder).

2.  Entitlement to an increased rating for left knee genu 
vacuum, chondromalacia, and patellofemorial pain syndrome 
(left knee disorder), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right knee genu 
vacuum, chondromalacia, and patellofemorial pain syndrome 
(right knee disorder), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome.

5.  Entitlement to an initial rating in excess of 30 percent 
for a depressive disorder.
6.  Entitlement to an increased rating for residuals of 
fractures of the left inferior and superior pubic rami (left 
hip disorder), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  An unappealed May 2001 rating decision denied entitlement 
to service connection for scoliosis, sacralization of L5, and 
lumbarization of S1.

2.  Evidence received since the May 2001 RO denial is 
cumulative of that previously of record.

3.  During the pendency of the appeal, the competent and 
credible evidence of record shows that the Veteran's left 
knee disorder is manifest by no more than slight instability.

4.  During the pendency of the appeal, the competent and 
credible evidence of record shows that the Veteran's right 
knee disorder is manifest by no more than slight instability.

5.  During the pendency of the appeal, the competent and 
credible evidence of record shows that the Veteran's 
irritable bowel syndrome is manifest by no more than 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Likewise, during the 
pendency of the appeal, the competent and credible evidence 
of record does not show that the Veteran's irritable bowel 
syndrome is manifest by impairment of sphincter control with 
extensive leakage and fairly frequent involuntary bowel 
movements.

6.  During the pendency of the appeal, the competent and 
credible evidence of record shows that the Veteran's 
depressive disorder is productive of depressed mood, panic 
attacks, chronic sleep impairment and short-term memory loss.

7.  During the pendency of the appeal, the competent and 
credible evidence of record shows that the Veteran's 
residuals of fractures of the left inferior and superior 
pubic rami is not manifested by left hip ankylosis, flail 
joint, or a fracture of the surgical neck of the femur with 
false joint.  Moreover, even taking into account her 
complaints of pain, it is s not manifested by thigh extension 
limited to 15 degrees, thigh flexion limited to 45 degrees, 
not being able to toe-out more than 15 degrees, or more than 
slight hip disability. 




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for scoliosis, sacralization of L5, and 
lumbarization of S1.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 
38 C.F.R. § 3.156 (2008).

2.  At no time during the pendency of the appeal does the 
Veteran meet the criteria for a rating greater than 10 
percent for a left knee disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.71a, Diagnostic Code 5257 (2008).

3.  At no time during the pendency of the appeal does the 
Veteran meet the criteria for a rating greater than 10 
percent for a right knee disorder.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.71a, Diagnostic Code 5257 (2008).

4.  At no time during the pendency of the appeal does the 
Veteran meet the criteria for a rating greater than 30 
percent for irritable bowel syndrome.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.114, Diagnostic Codes 7319, 
7332 (2008).

5.  At no time during the pendency of the appeal does the 
Veteran meet the criteria for a rating greater than 30 
percent for a depressive disorder.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3 4.7, 4.130, Diagnostic Code 9434 
(2008).

6.  At no time during the pendency of the appeal does the 
Veteran meet the criteria for a rating greater than 10 
percent for a left hip disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

As to the increased rating claims, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) determined that VA's 
duty to assist specifically includes the following: (1) 
notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

As to all the issues on appeal, the Board notes that there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to the application to reopen a claim of entitlement to 
service connection for a low back disorder, the Board finds 
that the written notice provided in May 2005, issued prior to 
the rating decision on appeal, along with the notice provided 
in April 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the specific element or 
elements required to establish service connection that were 
found insufficient in the previous denial as required by the 
Court in Kent, supra.  To the extent that the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
November 2005 adjudication of her claim, the Board finds that 
providing this notice in April 2007, followed by a 
readjudication of the claim in the July 2007 statement of the 
case, "cures" any timing problem associated with inadequate 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

As to the claims for increased ratings for knee disorders and 
a left hip disorder, the Board finds that written notice 
provided in May 2005, September 2005, April 2007, and July 
2008 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of a disability rating and an effective date as 
required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and the information required by the 
Court in Vazquez-Flores, supra.  While the Veteran did not 
receive complete of 38 U.S.C.A. § 5103(a) notice prior to the 
initial adjudication of her claims, providing the Veteran 
with adequate notice followed by a readjudication of the 
claims in the February 2009 supplemental statement of the 
case "cures" any timing problem associated with inadequate 
notice prior to the initial adjudication.  Mayfield, supra.  

Next, the Board notes that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice in accordance 
with the Court's holding in Vazquez-Flores, supra, in regard 
to the increased rating claims, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the May 2005, September 2005, April 2007, and July 
2008 letters; November 2005 rating decision; July 2007 
statement of the case; and February 2009 supplemental 
statement of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); 
rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  

As to the claims for higher initial evaluations for irritable 
bowel syndrome and a depressive disorder, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection in a November 2005 rating 
decision.  In Dingess, supra, the Court also held that in 
cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Thus, VA's duty to 
notify in this case has been satisfied when the RO provided 
the Veteran with 38 U.S.C.A. § 5103(a) notice in September 
2005 in connection with her underlying claims for service 
connection and thereafter granted service connection for 
these claims in the November 2005 rating decision.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Moreover, since VA's notice obligation was satisfied when the 
RO granted the Veteran's claims for service connection, the 
Board also finds that VA does not run afoul of the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has also secured all available and identified pertinent 
evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files the Veteran's service 
treatment records and all available and identified post-
service treatment records.  As to the claims for higher 
evaluations, the Veteran has also been afforded VA 
examinations that are adequate for rating purposes.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran contends that while she entered military service 
with scoliosis, sacralization of L5, and lumbarization of S1, 
her low back disorder was made worse by her military service.  
It is requested that the Veteran be afforded the benefit of 
the doubt. 

Her prior claim of entitlement to service connection was 
denied in May 2001 in essence because the Veteran evidenced a 
congenital disease (scoliosis) prior to service which was not 
aggravated during active duty.  

The May 2001 RO decision was not appealed and therefore is 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  As explained above, the Veteran's claim for 
service connection for scoliosis, sacralization of L5, and 
lumbarization of S1 may only be reopened if she submits new 
and material evidence.  See 38 U.S.C.A. § 5108; see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
May 2001) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
evidence of aggravation of scoliosis during service.
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  

As to the Veteran's, her representative's, her husband's, her 
friends', her teacher's, and her employers' statements in 
support of the claim, they reported, in substance, that while 
the claimant entered military service with a low back 
disorder her condition was made worse by the physical 
stresses of active duty.  This lay evidence was available 
when the RO decided the claim in May 2001.  Then, as now, lay 
persons not trained in the field of medicine, to include the 
claimant and her representative, her husband, her friends, 
her teacher, and her employer, are not competent to offer an 
opinion regarding such medical question as to the aggravation 
of a pre-existing disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108." 

Thus, these statements are not competent medical evidence 
showing that a preexisting disability was aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran's, her 
representative, her husband, her friends, her teacher, and 
her employer continue to claim that her low back disorder, 
which pre-existed military service, was aggravated by her 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

Recent medical evidence documents ongoing medical treatment.  
These records do not indicate whether the Veteran's pre-
existing back disorder was aggravated by her military 
service.  As such, these medical records are not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).  In fact, the June 
2007 VA joints examiner once again opined that her pre-
existed low back disorder was not aggravated by her service.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence 
that is unfavorable to a claimant is not new and material).  
The absence of evidence that her pre-existed low back 
disorder was aggravated by her service was the basis for the 
last final denial in May 2001.  For this reason, this 
evidence is not new and material as it is cumulative of 
evidence previously considered, that is, the evidence is 
supporting evidence of a fact previously established and 
adjudicated.  38 C.F.R. § 3.156.

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Claims for Higher Evaluations

The Veteran and her representative contend that her knee 
disorders as well as her irritable bowel syndrome, depressive 
disorder, and left hip disorder are more severe than rated.  
It is also requested that the Veteran be afforded the benefit 
of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
Veteran has multiple problems due to service-connected 
disability, it is possible for a Veteran to have "separate 
and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical element 
is that none of the symptomatology for any of the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  



The Knee Disorders

Historically, a May 2001 rating decision granted service 
connection for genu vacuum, chondromalacia, and 
patellofemorial pain syndrome of the left and right knee and 
rated each knee as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (recurrent subluxation or 
lateral instability).  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be rated as 10 percent disabling.  
Moderate recurrent subluxation or lateral instability will be 
rated as 20 percent disabling.  And, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

With the above criteria in mind, the Board notes that the 
record on appeal shows the Veteran's continued complaints and 
treatment for pain in both knees as well as documentation 
that she uses a cane to ambulate.  However, they are negative 
for any evidence of moderate recurrent subluxation or lateral 
instability.  In fact, VA examiners in October 2005, June 
2007, and October 2008 either opined that she had no knee 
instability and/or that McMurray's and Lachman's tests were 
negative.  A July 2008 VA physical therapy record also 
included the opinion that she had no knee laxity.

Accordingly, the Board finds that the medical evidence shows 
that the any instability in the left and/or right knee is no 
more than slight.  Therefore, because there is no evidence in 
the record to support a finding of more than slight 
subluxation or instability in the left and/or right knee, an 
increased rating for the knee disabilities are not warranted 
under Diagnostic Code 5257.  This is true throughout the 
period of time during which these claims have been pending so 
there is no need to assign staged ratings.  Hart, supra.

Lastly, the Board notes that while the General Counsel's 
Office has provided the Board certain guidance in rating knee 
disorders, when the service connected disability is 
manifested by both instability and arthritis, this guidance 
is not applicable to the current appeal because VA examiners 
in both October 2005 and June 2007 opined, after taking x-
rays, that the Veteran did not have arthritis in either knee.  
See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59990 (2004).  To the extent the Veteran contends she 
has arthritis in the knees, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis. 
See Espiritu, supra.  Therefore, adjudication of her appeal 
does not need to include consideration of whether she is 
entitled to separate ratings for lost flexion and/or 
extension.  See Esteban, supra; also see Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

In DeLuca, supra, the Court held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

Irritable Bowel Syndrome

A November 2005 rating decision granted service connection 
for irritable bowel syndrome and rated it as 10 percent 
disabling effective from July 29, 2005, under 38 C.F.R. § 
4.114, Diagnostic Code 7319 (irritable colon syndrome).  
Thereafter, a July 2007 rating decision granted the Veteran's 
irritable bowel syndrome a 30 percent disability rating 
effective from July 29, 2005, also under 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Under Diagnostic Code 7319, a maximum 30 percent evaluation 
is warranted for irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114. 

Since the claimant is already receiving the maximum schedular 
disability award possible under Diagnostic Code 7319, a 
higher schedular evaluation may not be assigned under this 
Diagnostic Code.  Id.  This is true throughout the period of 
time during which this claim has been pending so there is no 
need to assign staged ratings.  Fenderson, supra.

Given the fact that the Veteran is receiving the maximum 
schedular disability award possible under Diagnostic Code 
7319 and the fact that her complaints regarding her 
disability focus on fecal leakage, the Board will also 
consider whether she is entitled to a higher evaluation if 
her disability is rated as impairment of sphincter control 
under 38 C.F.R. § 4.114, Diagnostic Code 7332.  See Butts, 
supra. 

In this regard, under Diagnostic Code 7332, a 60 percent 
evaluation is warranted for impairment of sphincter control 
with extensive leakage and fairly frequent involuntary bowel 
movements and a 100 percent evaluation is warranted for 
complete loss of sphincter control.  38 C.F.R. § 4.114.

With the above criteria in mind, the Board initially notes 
that the Veteran has complained of severe abdominal pain not 
relieved by morphine, secondary urinary tract infections, 
gas, stool leakage, and irregular bowel movements.  See, for 
example, a September 2007 VA Form 9.  Moreover, the Board 
finds that the Veteran is both competent and credible to 
report on the readily observable adverse symptomatology such 
as abdominal pain, gas, stool leakage, and irregular bowel 
movements.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  Additionally, a review of the record on appeal shows 
the Veteran's complaints and/or treatment for abdominal pain, 
bloating, gas, nausea, vomiting, blood in stool, diarrhea, 
and/or constipation.  They also document several emergency 
room visits secondary two her problems, including visits in 
April 2007, May 2007, July 2007, August 2007, September 2007, 
October 2007, April 2008, and August 2008.  In this regard, 
the first visit resulted in a period of hospitalization and 
the second visit resulting in overnight hospitalization being 
recommended but refused.  While the records also document 
complaints of having up to 25 loose stools a day, the most 
often document complaints of 3 to 6 loose stools a day.

However, while the medical evidence of record documents 
frequent bowel movements, they are negative for objective 
evidence of extensive leakage or evidence that these bowel 
movements are involuntary.  Moreover, May 2007 colonoscopy 
and endoscopy were within normal limits except for a hiatal 
hernia.  Additionally, at VA gastrointestinal examinations in 
October 2005 and June 2007 the Veteran neither complained of 
extensive leakage and/or fairly frequent involuntary bowel 
movements and neither examiner opined that her service 
connected irritable bowel syndrome was manifested by such 
adverse symptomatology.  

Given the above medical evidence, the Board gives more 
credence to the medical evidence of record which is negative 
for objective evidence of extensive leakage and fairly 
frequent involuntary bowel movements than the Veteran's 
claims.  Evans, supra; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, an increased rating is also not warranted 
under Diagnostic Code 7332.  38 C.F.R. § 4.114.  This is true 
throughout the period of time during which this claim has 
been pending so there is no need to assign staged ratings.  
Fenderson, supra.

Lastly, given the nature of the Veteran's adverse 
symptomatology, abdominal pain, bloating, gas, nausea, 
vomiting, blood in stool, diarrhea, and constipation, the 
Board finds that her disability is not better rated under yet 
another Diagnostic Code.  See Butts, supra. 



The Depressive Disorder

A November 2005 rating decision granted service connection 
for a depressive disorder and rated it as 10 percent 
disabling effective from July 29, 2005, under 38 C.F.R. § 
4.130, Diagnostic Code 9434 (major depressive disorder).  
Thereafter, a July 2007 rating decision granted the Veteran's 
depressive disorder a 30 percent disability rating effective 
from July 29, 2005, also under 38 C.F.R. § 4.130, Diagnostic 
Code 9434.

Diagnostic Code 9434 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

With the above criteria in mind, medical records show the 
Veteran's complaints and/or treatment for psychiatric 
disorders variously diagnosed as a depressive disorder, 
borderline personality disorder, and a generalized anxiety 
disorder.  
See VA treatment records dated from May 2005 to February 
2009; private treatment records from Masau Hospital dated 
from May 2005 to June 2005.  These records also show the 
Veteran's complaints and/or treatment for depression, self 
mutilation (cutting her arms and legs sometime with a razor), 
not eating, difficulty sleeping, anxiety, and, on occasion, 
suicidal ideation.  The records also document the fact that 
the Veteran takes psychiatric medication.  Id.

As to the severity of her psychiatric disorders, VA treatment 
records also document her psychiatric hospitalizations in 
October 2005 secondary to a suicide attempt (she had had one 
prior VA psychiatric hospitalization in April 2005 secondary 
to a suicide attempt) and October 2008 secondary to increased 
suicidal ideation.  Likewise, while the Veteran was noted to 
have increased suicidal ideation when seen at VA in August 
2008, complaining of other medical problems, she left the VA 
facility prior to being hospitalization due to her symptoms.  

The Global Assessment of Functioning (GAF) scores generated 
during the pendency of the appeal, without distinguishing 
between the Veteran's service-connected depressive disorder 
as opposed to her non service-connected borderline 
personality disorder, go from a low of 30 (at the time of her 
October 2008 hospitalization due to increased suicidal 
ideation) to a high of 70 with it most often being opined 
that her GAF score was between 50 and 60.  Id.  In this 
regard, her GAF score following her October 2005 
hospitalization was 60 and her GAF scores following her 
October 2008 hospitalization ranged from 50 to 65.  VA 
treatment records also show her depressive disorder being 
characterized as "moderate."  Id.  

The Veteran underwent a VA examination in September 2005.  At 
that time, the Veteran complained of problems with 
depression/sadness/numbness, sleeping (only 4 to 5 hours a 
night even using medication), poor appetite (eating only 2 to 
3 meals a week in the last year), anger, poor energy, loss of 
interest in most activities, difficulty concentrating, and 
loss of short-term memory.  The Veteran next reported that 
she had bouts of depression which can last from a day to two 
to three weeks.  She also reported that she had cut her arms 
on 5 or 6 occasions as a way of dealing with her feelings.

As to her occupational history, the Veteran was a full-time 
student and planed to teach following graduation.  She also 
reported that when she is not in school she spends her time 
studying.  

As to her social history, the Veteran reported the she got 
married in 2001 and, while still married and living together, 
they see other people.  She also reported that her younger 
brother has lived with her since their mother died.  She next 
reported that she had no friends. 

On examination, adverse symptomatology was limited to a flat 
affect, being labile and teary-eyed when taking about her 
Army experience, a history of suicidal ideation with no 
current intent, poor judgment, and limited insight.  The 
diagnoses were borderline personality disorder and a 
depressive disorder.  It was opined that her depressive 
disorder is chronic and partially controlled by medication, 
its severity is "mild," and it causes occupational and 
social impairment due to depressed mood, anxiety, and chronic 
sleep impairment.  Her GAF score due to the depressive 
disorder was 65.  

The Veteran next underwent a VA psychiatric examination in 
June 2007.  At that time, the Veteran complained of problems 
with self-mutilation (cutting her arms and legs), depression, 
being lonely and sad, loss of ambition, concentrating, up and 
down moods, difficulty sleeping, irritability, reduced 
appetite, and anxiety/nervousness/shaky inside.  The Veteran 
also reported that she is no longer taking psychiatric 
medication.  

As to her occupational history, the Veteran reported that she 
recently graduated college with a degree in English and 
history but has two incomplete grades that she needs to take 
care of in the next 20 days.  She also reported that she was 
fired in 2006 from a job she had with then United States 
Postal Service due to problems caused by her irritable bowel 
syndrome and was currently looking for work.

As to her social history, the Veteran reported that she had 
never had any contact with her biological father, her mother 
is deceased, she has two brothers who have significant 
problems with drug abuse and the oldest of which is in jail, 
and she recently divorced after a two year separation.  She 
also reported that she was one month into a new relationship 
and had a few friends from school that she stays in contact 
with.  The Veteran next reported that she was having a lot of 
trouble with her interpersonal relationship with men.

On examination, adverse symptomatology was limited to a self-
described depressed mood, a flattened affect, and intrusive 
recollections as well as below average basic recall of 4 
unrelated words, concentration, and fund of general 
information.  It was also noted that she had a history of 
suicidal ideation with no current intent and some thoughts 
about hurting her little brother.  The Veteran also only had 
fair eye contact, grooming, and hygiene.  The diagnoses were 
major depressive disorder "mild to moderate" in nature and 
borderline personality disorder.  It was opined that the 
borderline personality disorder was not caused by service.  
Her GAF score due to her major depressive disorder was 56 and 
due to her borderline personality disorder was 48.  

Thereafter, the Veteran underwent a VA psychiatric 
examination in October 2008.  At that time, the Veteran 
complained of problems with paranoia at work, anxiety, 
frequent panic attacks, depression, memory loss, disturbed 
sleep despite getting 8 hours with medication, appetite, 
concentration, an up and down mood, irritability, anger, low 
energy, and difficulty following directions at work.  The 
Veteran also reported that she was again taking psychiatric 
medications.  

The Veteran thereafter reported that her panic attacks and 
suicidal thoughts have increased to the point that she is 
considering hospitalization.  She also reported that she was 
cutting on herself more, having longer period of instability, 
and greater difficulty in managing her emotional stress.

As to her occupational history, the Veteran reported that she 
obtained a new job in October 2008 but would be leaving it in 
the next few weeks because of work conflicts and difficulty 
following tasks.  She also reported that in the last eight 
years she has never had a job that lasted longer than six 
months.

As to her social history, the Veteran reported that she re-
married in October 2007 by that she and her spouse are having 
a lot of trouble and are in counseling.  It was thereafter 
noted that the Veteran stays home most of the time and is 
very disinterested in being with people, has an ongoing 
conflict with her in-laws and stays away from them, and 
withdraws from people at work and at home.

On examination, adverse symptomatology was limited to being 
somewhat anxious and an occasionally circumstantial thought 
process.  The diagnoses were history of major depressive 
disorder as well as an anxiety disorder, mood disorder, and 
borderline personality disorder.  Her GAF score for her 
anxiety disorder was 60, for her mood disorder was 60, and 
for her borderline personality disorder was 50.

Initially, the Board notes that since VA examiners are able 
to distinguish between the adverse symptomatology caused by 
the service-connected major depressive disorder and her non 
service-connected disabilities, the Board may only rate the 
severity of her disability based on the adverse 
symptomatology attributed to her service-connected depressive 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam) ("when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996).")  

In this regard, the Board acknowledges that the record 
documents two suicide attempts and two other occasions in 
which she had increased suicidal ideation.  Moreover, the 
Board recognizes that at that time of her October 2008 
psychiatric hospitalization her GAF score was 30, suggesting 
that her psychiatric disorders were manifested by 
"[b]ehavior [that] is considerably influenced by delusions 
or hallucinations or serious impairment in communications or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)".  AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  Additionally, the Board 
acknowledges that the record documents the fact that the 
Veteran mutilates herself (cuts her arms and legs) as a way 
of dealing with her psychiatric disorders.  Moreover, VA 
examiners noted the Veteran having problems with a flattened 
affect, being labile and teary-eyed when taking about her 
Army experience, a history of suicidal ideation with no 
current intent, poor judgment, limited insight, intrusive 
recollections, below average short-term memory, below average 
concentration, and below average fund of general information.  

However, the VA examiners have attributed these symptoms to 
her non service- connected borderline personality disorder.  
Specifically, the September 2005 VA examiner stated that 
"Specific symptoms of her borderline personality disorder 
include efforts to avoid abandonment, unstable interpersonal 
relationships, identity disturbance, impulsivity, recurrent 
suicidal behavior, affective instability, feelings of 
emptiness and boredom, and inappropriate intense anger. . . . 
Her depressive disorder causes occupational and social 
impairment due to depressed mood, anxiety and chronic sleep 
impairment."  The June 2007 VA examiner similarly attributed 
the Veteran's instability of interpersonal relationships as 
well as self-image and affect, her impulsivity, recurrent 
suicidal gestures and self-mutilating behavior, and 
inappropriate anger or difficulty controlling anger to the 
non service-connected borderline personality disorder.  
Finally, the October 2008 VA examiner indicated the Veteran's 
inability to perform at jobs was a result of her maladaptive 
personality patterns, and the "frequency, severity and 
duration of her symptoms since the last examination appear to 
be tied to her diagnosis of borderline personality 
disorder."  

The Board also notes that her GAF scores were predominately 
in the mid 50's or higher, even after her psychiatric 
hospitalizations, and her VA examiners assigned an even 
higher GAF score strictly due to her service-connected 
depressive disorder.  These GAF scores suggest that her 
depressive disorder is mild to moderate in nature, congruent 
with the currently-assigned 30 percent disability rating.  
DSM IV.  

In sum, the criteria for a 50 percent rating which are 
demonstrated (namely flattened affect and impaired judgment) 
have been attributed to the non service-connected personality 
disorder.  Though the Veteran reported "frequent" panic 
attacks there is no indication in the competent medical 
evidence that such occur more than once per week.  
Additionally, there is no evidence that the Veteran's 
depressive disorder causes circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of long-term memory accompanying her 
short term memory loss; impaired abstract thinking; or 
disturbance of motivation and mood.  Instead, the service-
connected depressive disorder manifests with depressed mood, 
panic attacks, chronic sleep impairment and short-term memory 
loss, which corresponds precisely to a 30 percent rating.  

The Board has also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the Veteran has not met any of the criteria 
for a 70 percent rating.  There is no evidence of obsessional 
rituals which interfere with routine activities, illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Nor is there evidence of impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  Additionally, she has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting herself or others due to the service-
connected depressive disorder, a disorientation to time or 
place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for a depressive disorder.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434.  This is true 
throughout the period of time during which the claim has been 
pending so there is no need to assign staged ratings.  
Fenderson, supra.

The Left Hip Disorder

Most recently, a November 2005 rating decision confirmed and 
continued a 10 percent disability rating for residuals of 
stress fractures of the left inferior and superior pubic rami 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255 
(impairment of the femur).  See 38 C.F.R. § 4.20 (2008) (when 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  

Accordingly, the Veteran is potentially entitled to a rating 
in excess of 10 percent for her left hip disorder if, inter 
alia, she has hip ankylosis which is "favorable" (in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction) (60 percent), "intermediate" 
(70 percent), or "unfavorable" (extremely unfavorable 
ankylosis, the foot not reaching ground, crutches 
necessitated) (90 percent) [Diagnostic Code 5250]; or 
limitation of thigh flexion to 30 degrees (20 percent), 
limitation of thigh flexion to 20 degrees (30 percent), or 
limitation of thigh flexion to 10 degrees (40 percent) 
[Diagnostic Code 5252]; or impairment of the thigh with 
abduction lost beyond 10 degrees (20 percent) [Diagnostic 
Code 5253]; or a flail joint (80 percent) [Diagnostic 
Code 5254]; or impairment of the femur with malunion with 
moderate knee or hip disability (20 percent), impairment of 
the femur with malunion with marked knee or hip disability 
(30 percent), with nonunion, without loose motion, and weight 
bearing preserved with aid of brace (60 percent), fracture of 
surgical neck with false joint (60 percent), or fracture of 
shaft or anatomical neck with nonunion and loose of motion 
(spiral or oblique fracture) (80 percent) [Diagnostic 
Code 5255].  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 
5252-5255 (2008).  [The Board notes that Diagnostic Code 5251 
does not avail the Veteran as it carries a maximum 10 percent 
disability rating and the competent medical evidence does not 
indicate limitation of left thigh extension to 5 degrees.]  

Initially, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5250 because the claims files 
do not contain a diagnosis of ankylosis of the left hip.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)) See, for example, 
VA examinations dated in October 2005, June 2007, and October 
2008.  In the absence of ankylosis, the Board may not rate 
her service-connected left hip disorder as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an 
increased rating is not warranted for the Veteran's service-
connected left hip disorder under Diagnostic Code 5250.  This 
is true throughout the period of time during which this claim 
has been pending so there is no need to assign staged 
ratings.  Hart, supra.

As to Diagnostic Codes 5252 and 5253, the Board notes that 
the June 2007 VA joints examiner opined that left hip 
examination was normal with full range of motion even after 
repeated use and even after taking into account her 
complaints of pain as per the Court's holding in DeLuca, 
supra.  This opinion is not contradicted by any other 
evidence of record.  Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions).  
Consequently, an increased rating is not warranted for the 
Veteran's service-connected left hip disorder under either 
Diagnostic Code 5252 or 5253 because the record does not show 
left thigh flexion is limited to 30 degrees or less or 
abduction lost beyond 10 degrees even taking into account her 
complaints of pain as per the Court's holding in DeLuca, 
supra, and 38 C.F.R. §§ 4.40, 4.45.  This is true throughout 
the period of time during which this claim has been pending 
so there is no need to assign staged ratings.  Hart, supra.

Likewise, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5254 because the claims files 
do not show the Veteran ever being diagnosed with a flail 
joint.  See, for example, VA examinations dated in October 
2005, June 2007, and October 2008; also see X-rays dated in 
April 2002 and April 2006.  Consequently, an increased rating 
is not warranted for the Veteran's service-connected left hip 
disorder under Diagnostic Code 5254.  This is true throughout 
the period of time during which this claim has been pending 
so there is no need to assign staged ratings.  Hart, supra.

Lastly, as to Diagnostic Code 5255, the Board notes that a 
review of the record on appeal shows the Veteran's complaints 
and treatment for left hip and pubic pain.  See, for example, 
VA treatment records dated in January 2005, November 2007, 
April 2008, and October 2008; private treatment record from 
Dr. M. dated in April 2005; VA examinations dated in October 
2005, June 2007, and October 2008.  However, the record does 
not contain either a medical opinion that the Veteran has 
"moderate" left hip disability or that her adverse 
symptomatology equates to "moderate" left hip disability 
even taking into account her complaints of pain.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In fact, while the 
October 2005 VA examiner noted the Veteran's complaints of 
pain and the fact that she used a cane to ambulate, it was 
also opined that there was no inflammation, abnormal motion, 
general debility, bone or joint abnormality, the condition 
did not affect motion of the joint, there were no flare-ups, 
her gait was normal, there was no evidence of abnormal 
weight-bearing, and there was no functional limitation on 
standing or walking.  Similarly, the June 2007 VA joints 
examiner opined that hip examination was normal with full 
range of motion ever after repeated use and the April 2006 X-
ray only showed an old healed fracture.  Likewise, while the 
October 2008 VA examiner noted the Veteran's complaints of 
having a problem with a throbbing sensation at the site of 
the prior fracture three to four times a month that resolves 
after ten to sixty minutes, it was opined that her gait was 
normal and adverse symptomatology was limited to tenderness 
to palpation.  It was also noted that April 2008 X-rays 
showed a deformity of the left ischio due to the prior trauma 
and an unremarkable left hip.  The above-cited findings 
amount to no more than "slight" hip disability.  Moreover, 
because the Veteran is already receiving separate ratings for 
her service-connected bilateral knee disabilities, providing 
her an increased rating based on this same adverse 
symptomatology would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2008).  Consequently, an increased rating 
is not warranted for the Veteran's service-connected left hip 
disorder under Diagnostic Code 5255.  This is true throughout 
the period of time during which this claim has been pending 
so there is no need to assign staged ratings.  Hart, supra.

Conclusion

Lastly, the Board notes that the Veteran claims that her 
service-connected disabilities are so severe that they 
prevent her from obtaining and/or maintaining employment.  
However, while the record documents numerous emergency room 
visits because of her irritable bowel syndrome, the record 
does not show that any of her service-connected disabilities, 
acting alone, have resulted in frequent hospitalizations or 
caused marked interference with employment.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  In this regard, the October 2005 
and June 2007 VA examiners specifically opined that the 
service-connected irritable bowel syndrome had no effects on 
daily activities despite the Veteran's report that she had to 
stop employment in November 2006 from spending too much time 
in the bathroom.  As described above, the Veteran's 
hospitalizations for suicide attempts and employment 
difficulties over the appellate period have been attributed 
to her non service-connected personality disorder.  With 
respect to the service-connected knee and left hip 
disabilities, the June 2007 VA joints examiner opined that 
they had no effects on daily activities and the October 2005 
VA examiner opined that, excepting her ability to exercise 
and participate in sports, there were little to no effects on 
the Veteran's daily activities.  Therefore, the Board finds 
that a referral for an extraschedular consideration under 38 
C.F.R. § 3.321 (2008) is not warranted.  

In reaching the above conclusions, the Board has also not 
overlooked Veteran's, her representative's, her husband's, 
her friends', her teacher's, and her employers' written 
statements to the RO and the Veteran's statements to her VA 
examiners.  In this regard, while the Veteran is credible to 
report on what she sees and feels and others are credible to 
report on what they can see, neither the Veteran nor her 
representative, her husband, her friends, her teacher, or her 
employers are competent to report that a service-connected 
disability meets the criteria for a higher evaluation because 
such an opinion requires medical expertise which they have 
not been shown to have.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Espiritu, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims for higher ratings must be denied.











        (CONTINUED ON NEXT PAGE)



ORDER

The application to reopen a claim of entitlement to service 
connection for scoliosis, sacralization of L5, and 
lumbarization of S1 is denied.

A rating in excess of 10 percent for a left knee disorder is 
denied. 

A rating in excess of 10 percent for a right knee disorder is 
denied. 

An initial rating in excess of 30 percent for irritable bowel 
syndrome is denied.

An initial rating in excess of 30 percent for a depressive 
disorder is denied.

A rating in excess of 10 percent for a left hip disorder is 
denied. 


____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


